             Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
CESAR TAVERAS, on behalf of himself,
individually, and on behalf of all others                                 COMPLAINT
similarly-situated,

                                   Plaintiff,                             Docket No.: 20-cv-5080

                 -against-
                                                                          Jury Trial Demanded
AUDRY MINI-MARKET, INC.,
and SANTANA LANTIGUA, individually,

                                    Defendants.
-------------------------------------------------------------X


        Plaintiff, CESAR TAVERAS (“Plaintiff”), on behalf of himself, individually, and on

behalf of all others similarly-situated, (collectively as “FLSA Plaintiffs,” as that term is defined

below), by and through his attorneys, Borrelli & Associates, P.L.L.C., as and for his Complaint

against AUDRY MINI-MARKET, INC. (“Audry”), and SANTANA LANTIGUA, individually,

(“Lantigua,” and together with Audry, where appropriate, as “Defendants”), alleges upon

knowledge as to himself and his own actions and information and belief as to all other matters as

follows:

                                        NATURE OF THE CASE

        1.       This is a civil action for damages and equitable relief based upon violations that

Defendants committed of Plaintiff’s rights guaranteed to him by: (i) the overtime provisions of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207(a); (ii) the overtime provisions of the New

York Labor Law (“NYLL”), NYLL § 160; N. Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 12, §

146-1.4; (iii) the minimum wage provisions of the FLSA, 29 U.S.C. § 207(a); (iv) the minimum

wage provisions of the NYLL and the NYCRR, NYLL § 652; 12 NYCRR § 146-1.2; (v) the

NYLL’s requirement that employers pay their employees an additional one hour’s pay at the

                                                        1
               Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 2 of 20




minimum wage rate if their employees’ spread of hours exceeds ten in a workday, NYLL § 652;

12 NYCRR § 146-1.6; (vi) the NYLL’s requirement that employers furnish employees with wage

statements containing specific categories of accurate information on each payday, NYLL § 195(3);

(vii) the NYLL’s requirement that employers furnish employees with a wage notice containing

specific categories of accurate information upon hire, NYLL § 195(1); (viii) the anti-retaliation

provisions of the FLSA, 29 U.S.C. § 215(a)(3); (ix) one of the anti-retaliation provisions of the

NYLL, NYLL § 215(1)(a); and (x) any other claim(s) that can be inferred from the facts set forth

herein.

          2.       Plaintiff worked for Defendants - - a corporation that operates as a delicatessen and

grocer selling groceries and prepared food items in the Bronx, New York, and its owner, chief

executive officer, and day-to-day overseer - - from on or about March 22, 2018 until on or about

July 25, 2019, as a store clerk and deli counter worker. Throughout Plaintiff’s employment,

Defendants willfully failed to pay Plaintiff the overtime wages lawfully due to him under the FLSA

and the NYLL. Specifically, for the entirety of Plaintiff’s employment, Defendants required

Plaintiff to work, and Plaintiff did work, in excess of forty hours per week, but Defendants failed

to pay Plaintiff at the statutorily required overtime rate of at least one and one-half times the

minimum wage rate, or one and one-half times his regular rate of pay when greater, for any hours

that he worked each week in excess of forty. Instead, Defendants paid Plaintiff a weekly rate of

$400.00, regardless of the total hours that Plaintiff worked in a week, which covered only

Plaintiff’s first forty hours of work in a week, and thus Defendants paid Plaintiff nothing for the

hours that he worked over forty in a week. Additionally, Plaintiff’s hourly rate of pay fell below

the minimum rate that either the FLSA or the NYLL require for each hour worked, resulting in

minimum wage violations under both statutes.



                                                     2
            Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 3 of 20




       3.         Moreover, Defendants failed to pay Plaintiff an extra hour’s pay at the minimum

wage for all days when his spread of hours worked exceeded ten, and failed to provide Plaintiff

with any wage statements on each payday or with any wage notice at the time of his hire, all in

violation of the NYLL.

       4.         Defendants paid and treated all of their employees in the same manner.

       5.         Accordingly, Plaintiff brings this lawsuit against Defendants pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of himself, individually,

and on behalf of all other persons similarly-situated during the applicable FLSA limitations period

who suffered damages as a result of Defendants’ violations of the FLSA. Plaintiff brings his claims

under the NYLL on behalf of himself, individually, and on behalf of any FLSA Plaintiff, as that

term is defined below, that opts-into this action.

       6.         Moreover, on an individual basis only, Plaintiff brings retaliation claims under the

FLSA and the NYLL. Specifically, after Plaintiff complained to Defendants on multiple occasions

about not receiving overtime wages, Defendants retaliated by forcing Plaintiff to resign on the first

occasion, and then subsequently terminating Plaintiff’s employment on the second occasion, only

to rehire him a week later with the false promise of changing Defendants’ pay practices. Then,

ultimately, after returning to work from the second termination, Plaintiff complained to Lantigua

for a third and final time about Defendants’ pay practices, to which Lantigua responded by telling

Plaintiff “that he could get the fuck out,” thereby terminating Plaintiff’s employment for a third

and final time.




                                                     3
             Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 4 of 20




                                  JURISDICTION AND VENUE

        7.       The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201 et seq. The supplemental jurisdiction of the Court is invoked pursuant

to 28 U.S.C. § 1367 over all claims arising under New York law.

        8.       Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.

                                              PARTIES

        9.       At all relevant times herein, Plaintiff worked for Defendants in New York, and was

an “employee” entitled to protection as defined by the FLSA, the NYLL, and the NYCRR.

        10.      At all relevant times herein, Defendant Audry was and is a New York corporation

with its principal place of business located at 1410 Bronx River Avenue, Front 2, Bronx, New

York 10472.

        11.      At all relevant times herein, Defendant Lantigua was and is the owner, CEO, and

the day-to-day overseer of Audry. In that role, Lantigua manages and oversees the day-to-day

operations of Audry, and was and remains ultimately responsible for all matters with respect to

determining Audry’s employees’ rates and methods of pay and hours worked. Furthermore,

Lantigua has and exercises the power to hire and fire and approve all personnel decisions with

respect to Audry’s employees, including Plaintiff.

        12.      At all relevant times herein, both Defendants were and are “employers” within the

meaning of the FLSA, the NYLL, and the NYCRR. Additionally, at all times relevant to the

FLSA, Defendant Audry’s qualifying annual business exceeded and exceeds $500,000.00, and

Audry was and is engaged in interstate commerce within the meaning of the FLSA, as it employs



                                                   4
          Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 5 of 20




two or more employees, and uses goods, equipment, and other materials in the course of its

business, such as food stuffs and other retail items, much of which originates in states other than

New York, and accepts credit cards as a form of payment based on cardholder agreements with

out-of-state companies, as well as cash that naturally moves across state lines, the combination of

which subjects Defendants to the FLSA’s overtime, minimum wage, and anti-retaliation

requirements as an enterprise.

                          COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff seeks to bring this suit to recover from Defendants unpaid overtime

compensation, minimum wages, and liquidated damages pursuant to the applicable provisions of

the FLSA, 29 U.S.C. § 216(b), individually, on his own behalf, as well as on behalf of those in the

following collective:

               Current and former employees who, during the applicable FLSA
               limitations period, worked as store clerk and/or deli counter workers
               or in a similar position for Defendants, and who consent to file a
               claim to recover damages for unpaid overtime compensation,
               minimum wages, and liquidated damages that are legally due to
               them (“FLSA Plaintiffs”).

       14.     Defendants treated Plaintiff and all FLSA Plaintiffs similarly in that Plaintiff and

all FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section

below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; (5) were not paid the

required one and one-half times their respective regular rates of pay, or one and one-half times the

minimum wage rate, when greater, for all hours worked per workweek in excess of forty; and/or

(6) were not paid at least the statutory minimum wage rate for all hours worked.




                                                 5
          Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 6 of 20




        15.     At all relevant times, Defendants are and have been aware of the requirements to

pay Plaintiff and FLSA Plaintiffs at an amount equal to the rate of one and one-half times their

respective regular rates of pay, or one and one-half times the minimum wage rate, when greater,

for all hours worked each workweek above forty, and of the requirement to pay Plaintiff and FLSA

Plaintiffs at least the statutory minimum wage rate for all hours worked, yet Defendants

purposefully and willfully chose and continue to choose not to do so.

        16.     Thus, Plaintiff and all FLSA Plaintiffs are victims of Defendants’ practice of

willfully refusing to pay their employees overtime compensation for all hours worked per

workweek above forty, or at the minimum wage rate for all hours worked, in violation of the FLSA.

                                    BACKGROUND FACTS

        17.     Defendant Audry is a Bronx-based corporation that operates a convenience store

and delicatessen, selling packaged and prepared food items, paper goods, and other items, along

with providing catering services, and that is located at 1410 Bronx River Avenue, Front 2, Bronx,

New York 10472.

        18.     Defendant Lantigua is the owner and chief executive officer of Defendant Audry

who is responsible for overseeing its day-to-day operations, including the hiring, supervising, and

firing of all employees, as well as for setting employees’ rates and methods of pay and hours

worked. In fact, Lantigua hired and fired Plaintiff on multiple occasions, set his pay and schedule,

and directed the course of Plaintiff’s work. He also maintained any employment records that exist

with respect to Plaintiff.

        19.     Plaintiff worked for Defendants as a grocer and deli counter worker from March

22, 2018 through on or around July 25, 2019.




                                                 6
          Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 7 of 20




       20.     During Plaintiff’s employment, his primary job duties included, inter alia,

restocking items for sale, cleaning, preparing orders for customers at the deli counter, cooking and

serving prepared food to customers at the deli counter, preparing catering orders, and operating

the register to accept payment from customers.

       21.     From the beginning of Plaintiff’s employment with Defendants on March 22, 2018,

through April 2019, excluding one week in November 2018, Defendants required Plaintiff to work,

and Plaintiff did work, seven days per week, from 12:00 p.m. to 12:00 a.m. each day without a

scheduled or uninterrupted break. Accordingly, Defendants required Plaintiff to work, and

Plaintiff did work, eighty-four hours per week during this time.

       22.     Then, from May 2019 until Plaintiff’s final termination on July 25, 2019, excluding

one week in June 2019, Defendants required Plaintiff to work, and Plaintiff did work, seven days

per week, from 6:00 a.m. to 5:00 p.m. each day without a scheduled or uninterrupted break.

Accordingly, Defendants required Plaintiff to work, and Plaintiff did work, seventy-seven hours

per week during this time.

       23.     Throughout Plaintiff’s employment, regardless of how many hours Plaintiff worked

in a week, Defendants paid Plaintiff a flat weekly salary of $400.00, which operated to cover his

first forty hours of work per week only, amounting to a straight-time hourly rate of $10.00 per

hour for the first forty hours of work, and what should have been an overtime rate of $15.00 per

hour worked over forty in a week. At no point during Plaintiff’s employment did Defendants pay

Plaintiff at any rate of pay for any hours that Plaintiff worked in a week in excess of forty.

Moreover, through the entirety of Plaintiff’s employment, Plaintiff’s hourly rate of pay for all

hours worked fell below the federal and New York minimum wage, as calculated, for minimum

wage purposes only, by dividing Plaintiff’s total pay received by all hours worked in a week.



                                                 7
          Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 8 of 20




       24.     Additionally, Defendants failed to compensate Plaintiff with an additional hour’s

pay at the statutorily required New York minimum wage rate for the days worked when Plaintiff’s

spread of hours exceeded ten from beginning to end, which was virtually every day that Plaintiff

worked.

       25.     By way of example only, during the week of April 2 through 8, 2018, Defendants

required Plaintiff to work, and Plaintiff did in fact work, the following schedule:

               Monday, April 2, 2018: 12:00 p.m. until 12:00 a.m.;

               Tuesday, April 3, 2018: 12:00 p.m. until 12:00 a.m.;

               Wednesday, April 4, 2018: 12:00 p.m. until 12:00 a.m.;

               Thursday, April 5, 2018: 12:00 p.m. until 12:00 a.m.;

               Friday, April 6, 2018: 12:00 p.m. until 12:00 a.m.;

               Saturday, April 7, 2018: 12:00 p.m. until 12:00 a.m.;

               Sunday, April 8, 2018: 12:00 p.m. until 12:00 a.m.

Plaintiff did not receive any scheduled or uninterrupted breaks during this week, and thus worked

a total of eighty-four hours during this week. In exchange, Defendants paid Plaintiff at his weekly

rate of $400.00, which covered only his first forty hours of work, and did not pay Plaintiff at any

rate for the forty-four hours that he worked over forty this week. Furthermore, Defendants paid

Plaintiff below the statutory minimum wage as calculated by dividing Plaintiff’s total pay received,

$400, by all hours that he worked, eighty-four. Defendants also failed to compensate Plaintiff with

an additional hour’s pay at the statutorily required minimum wage rate for each of the seven shifts

that he worked that exceeded ten during this week.




                                                 8
          Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 9 of 20




        26.     By way of another example, during the week of May 13 through 19, 2019,

Defendants required Plaintiff to work, and Plaintiff did in fact work, the following schedule:

                Monday, May 13, 2019: 6:00 a.m. until 5:00 p.m.;

                Tuesday, May 14, 2019: 6:00 a.m. until 5:00 p.m.;

                Wednesday, May 15, 2019: 6:00 a.m. until 5:00 p.m.;

                Thursday, May 16, 2019: 6:00 a.m. until 5:00 p.m.;

                Friday, May 17, 2019: 6:00 a.m. until 5:00 p.m.;

                Saturday, May 18, 2019: 6:00 a.m. until 5:00 p.m.;

                Sunday, May 19, 2019: 6:00 a.m. until 5:00 p.m.

Plaintiff did not receive any scheduled or uninterrupted breaks during this week, and thus worked

a total of seventy-seven hours during this week. In exchange, Defendants paid Plaintiff at his

weekly rate of $400.00, which covered only his first forty hours of work, and did not pay Plaintiff

at any rate for the thirty-seven hours that he worked over forty this week. Furthermore, Defendants

paid Plaintiff below the statutory minimum wage as calculated by dividing Plaintiff’s total pay

received, $400, by all hours that he worked, seventy-seven. Defendants also failed to compensate

Plaintiff with an additional hour’s pay at the statutorily required minimum wage rate for each of

the seven shifts that he worked that exceeded ten during this week.

        27.     Defendants paid Plaintiff on a weekly basis, in cash.

        28.     On each occasion when they paid Plaintiff, Defendants failed to provide Plaintiff

with any wage statement, let alone one that accurately listed, inter alia, the total hours that Plaintiff

worked for that week or his overtime rate of pay for each hour that he worked in that week in

excess of forty.




                                                   9
           Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 10 of 20




          29.   Additionally, Defendants did not provide Plaintiff with any wage notice at the time

of his hire, let alone one that accurately listed, inter alia, Plaintiff’s rate of pay as designated by

the employer.

          30.   Defendants treated Plaintiff and FLSA Plaintiffs in the same manner described

herein.

          31.   Defendants acted in the manner described herein so as to maximize their profits

while minimizing their labor costs and overheard.

          32.   Each hour that Plaintiff and FLSA Plaintiffs worked was for Defendants’ benefit.

          33.   Moreover, throughout his employment, Plaintiff complained several times to

Defendant Lantigua about Defendants not paying him at the proper overtime rate.

          34.   Specifically, in or around November 2018, Plaintiff complained to Lantigua about

Defendants failure to pay him overtime wages for the hours that he worked in excess of forty each

week. In response, Lantigua became irate and shouted at Plaintiff, in sum and substance, that “as

the owner, only he knew whether employees should receive wages,” indicating that he did not

intend to change his pay practices, resulting in Plaintiff’s forced resignation, lest he continue

working for unlawful wages. One week later, Lantigua reached out to Plaintiff and hired him back,

but did nothing to correct the pay issues that Plaintiff had complained about.

          35.   In or around June 2019, Plaintiff again complained to Lantigua about not receiving

proper overtime, to which Lantigua responded by immediately terminating Plaintiff’s employment

for a second time, only to contact Plaintiff approximately one week later to rehire him. Plaintiff

was reticent to return to work for Defendants, but Lantigua assured Plaintiff that the wage issues

he had complained about would be corrected. Based upon this false promise, Plaintiff returned to

work, only to discovery that Defendants’ pay practices remained the same.



                                                  10
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 11 of 20




       36.     On or around July 25, 2019, Plaintiff received his pay from Defendants, and upon

review, Plaintiff complained to Lantigua about Defendants’ failure to correct their unlawful pay

practices with respect to overtime wages. In response, Lantigua became irate once more, and told

plaintiff that “If [Plaintiff] did not like it, [Lantigua] had someone else who could do the work for

the same amount I am paying you now, and [Plaintiff] could get the fuck out,” thereby terminating

Plaintiff’s employment again for a third and final time.

                  FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                            Unpaid Overtime Under the FLSA

       37.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

       38.     29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay, or one and one-half times the minimum

wage rate, when greater, for all hours worked exceeding forty in a workweek.

       39.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

       40.     As also described above, Plaintiff and FLSA Plaintiffs worked in excess of forty

hours in a workweek, yet Defendants failed to compensate them in accordance with the FLSA’s

overtime provisions.

       41.     Defendants willfully violated the FLSA.

       42.     Plaintiff and the FLSA Plaintiffs are entitled to overtime pay for all hours worked

per week in excess of forty at the rate of one and one-half times their respective regular rates of

pay, or one and one-half times the minimum wage rate, when greater.

       43.     Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s overtime provisions.

                                                 11
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 12 of 20




                 SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                        Unpaid Minimum Wages Under the FLSA

        44.     Plaintiff and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

        45.     29 U.S.C. § 206(a) prescribes a minimum wage that employers must pay to their

employees for all hours worked.

        46.     As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff and FLSA Plaintiffs are employees within the meaning of the FLSA.

        47.     As also described above, Defendants did not compensate Plaintiff and FLSA

Plaintiffs at the minimum hourly rate required by the FLSA for all hours worked.

        48.     Defendants willfully violated the FLSA.

        49.     At the least, Plaintiff and FLSA Plaintiffs are entitled to the minimum rate of pay

required by the FLSA for all hours worked.

        50.     Plaintiff and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violation of the FLSA’s minimum wage provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                      Unpaid Overtime Under the NYLL and the NYCRR

        51.     Plaintiff and any FLSA Plaintiff that opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

        52.     NYLL § 160 and 12 NYCRR § 146-1.4 require employers to compensate their

employees at a rate not less than one and one-half times their regular rates of pay, or one and one-

half times the minimum wage rate, when greater, for any hours worked exceeding forty in a work

week.



                                                  12
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 13 of 20




       53.      As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff that opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       54.      As also described above, Plaintiff and any FLSA Plaintiff that opts-into this action,

worked in excess of forty hours in a workweek, yet Defendants failed to compensate them in

accordance with the NYLL’s and the NYCRR’s overtime provisions.

       55.      Plaintiff and any FLSA Plaintiff that opts-into this action, are entitled to overtime

pay for all hours worked per week in excess of forty at the rate of one and one-half times their

respective regular rates of pay, or one and one-half times the minimum wage rate, when greater.

       56.      Plaintiff and any FLSA Plaintiff that opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the NYLL’s and the

NYCRR’s overtime provisions.

                 FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                   Unpaid Minimum Wages Under the NYLL and the NYCRR

       57.      Plaintiff and any FLSA plaintiff that opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       58.      NYLL § 652 and 12 NYCRR § 146-1.2 prescribe a minimum wage that employers

must pay to their employees for all hours worked.

       59.      As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff that opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.




                                                  13
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 14 of 20




       60.        As also described above, Defendants did not compensate Plaintiff and any FLSA

Plaintiff that opts-into this action, at least at the minimum hourly rate required by the NYLL and

the NYCRR for all hours worked.

       61.        At the least, Plaintiff and any FLSA Plaintiff that opts-into this action, are entitled

to the minimum rate of pay required by the NYLL and the NYCRR for all hours worked.

       62.        Plaintiff and any FLSA Plaintiff that opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendants’ violations of the NYLL’s and the

NYCRR’s minimum wage provisions.

                     FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Violation of the NYLL’s and the NYCRR’s Spread of Hours Requirement

       63.        Plaintiff and any FLSA Plaintiff that opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       64.        NYLL § 652 and 12 NYCRR § 146-1.6 provide that an employee shall receive one

hour’s pay at the minimum hourly wage rate for any day worked in which the spread of hours

exceeds ten.

       65.        As described above, Defendants are employers within the meaning of the NYLL

and the NYCRR, while Plaintiff and any FLSA Plaintiff that opts-into this action, are employees

within the meaning of the NYLL and the NYCRR.

       66.        As also described above, Defendants failed to provide Plaintiff and any FLSA

Plaintiff that opts-into this action, with spread of hours pay for each day when their spread of hours

worked exceeded ten.




                                                    14
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 15 of 20




       67.      Plaintiff and any FLSA Plaintiff that opts-into this action, are entitled to recover

one hour’s pay, at the minimum wage rate, for all days during which their spread of hours worked

exceeded ten.

       68.      Plaintiff and any FLSA Plaintiff that opts-into this action, are also entitled to

liquidated damages, interest, and attorneys’ fees for Defendants’ failure to pay the required spread

of hours pay.

                   SIXTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Statements in Violation of the NYLL

       69.      Plaintiff and any FLSA Plaintiff that opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       70.      NYLL § 195(3) requires that employers furnish employees with wage statements

containing accurate, specifically enumerated criteria on each occasion when the employer pays

wages to the employee.

       71.      As described above, Defendants, on each payday, failed to furnish Plaintiff and any

FLSA Plaintiff that opts-into this action, with any wage statements, let alone ones that accurately

contained all of the criteria required under the NYLL.

       72.      Prior to February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable to

Plaintiff and any FLSA Plaintiff that opts-into this action, in the amount of $100.00 for each

workweek after the violation occurred, up to a statutory cap of $2,500.00.

       73.      On or after February 27, 2015, pursuant to NYLL § 198(1-d), Defendants are liable

to Plaintiff and any FLSA Plaintiff that opts-into this action, in the amount of $250.00 for each

workday after the violation occurred, up to a statutory cap of $5,000.00.




                                                  15
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 16 of 20




                SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Failure to Furnish Proper Wage Notices in Violation of the NYLL

       74.      Plaintiff and any FLSA Plaintiff that opts-into this action, repeat, reiterate, and re-

allege each and every allegation set forth above with the same force and effect as if more fully set

forth herein.

       75.      NYLL § 195(1) requires that employers provide employees with a wage notice at

the time of hire containing accurate, specifically enumerated criteria.

       76.      As described above, Defendants failed to furnish Plaintiff and any FLSA Plaintiff

that opts-into this action, with any wage notices at hire, let alone a wage notice that accurately

contained all of the criteria required under the NYLL.

       77.      Prior to February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable to

Plaintiff and any FLSA Plaintiff that opts-into this action, in the amount of $50.00 for each

workweek after the violation occurred, up to a statutory cap of $2,500.00

       78.      On or after February 27, 2015, pursuant to NYLL § 198(1-b), Defendants are liable

to Plaintiff and any FLSA Plaintiff that opts-into this action, in the amount of $50.00 for each

workday after the violation occurred, up to a statutory cap of $5,000.00.

                 EIGHTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                Retaliation in Violation of the FLSA With Respect to Plaintiff Only

       79.      Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       80.      29 U.S.C. § 215(a)(3) prohibits employers from discharging or in any other manner

discriminating against an employee because such employee has filed any complaint relating to an

employer’s violation of the FLSA.




                                                  16
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 17 of 20




       81.     As described above, Defendants are employers withing the meaning of the FLSA,

while Plaintiff is an employee within the meaning of the FLSA.

       82.     As also described above, after Plaintiff engaged in activity protected under the

FLSA, Defendants retaliated by terminating Plaintiff’s employment on three separate occasions.

       83.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the FLSA, Plaintiff has suffered, and continues to suffer, economic harm, for which

he is entitled to an award of monetary damages and other relief.

       84.     Plaintiff is also entitled to compensatory damages, punitive damages, liquidated

damages, and attorneys’ fees for Defendants’ violations of the FLSA’s anti-retaliation provisions.

                NINTH CLAIM FOR RELIEF AGAINST DEFENDANTS
               Retaliation in Violation of the NYLL With Respect to Plaintiff Only

       85.     Plaintiff repeats, reiterates, and re-alleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       86.     NYLL § 215(1)(a) prohibits employers from discharging, threatening, penalizing,

or in any other manner discriminating or retaliating against an employee because such employee

has, inter alia, made a complaint to his employer that the employer engaged in conduct that the

employee, reasonably and in good faith, believes violated any provision of the NYLL.

       87.     As described above, Defendants are employers within the meaning of the NYLL,

while Plaintiff is an employee within the meaning of the NYLL.

       88.     As also described above, after Plaintiff engaged in activity protected under the

NYLL, Defendants retaliated by terminating Plaintiff’s employment on three separate occasions.

       89.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

violation of the NYLL, Plaintiff has suffered, and continues to suffer, economic harm, for which

he is entitled to an award of monetary damages and other relief.

                                                 17
           Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 18 of 20




          90.    Plaintiff is also entitled to compensatory damages, punitive damages, liquidated

damages, interest, and attorneys’ fees for Defendants’ violations of the NYLL’s anti-retaliation

provisions.

          91.    At or before the filing of this Complaint, Plaintiff has served notice of the action

upon the Office of the New York State Attorney General pursuant to NYLL § 215(b)(2), thereby

advising the aforementioned of his claim for retaliation under Section 215 of the NYLL.

                                 DEMAND FOR A JURY TRIAL

          92.    Pursuant to FRCP 38(b), Plaintiff and FLSA Plaintiffs demand a trial by jury on all

claims in this action.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and FLSA Plaintiffs demand judgment against Defendants as

follows:

            a.   A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New York State laws;

            b.   Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

            c.   An order restraining Defendants from any retaliation against Plaintiff and/or FLSA

Plaintiffs for participation in any form in this litigation;

            d.   Designation of this action as an FLSA collective action on behalf of Plaintiff and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA



                                                   18
         Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 19 of 20




claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

           e.   All damages that Plaintiff and FLSA Plaintiffs have sustained as a result of the

Defendants’ conduct, including all unpaid wages and any shortfall between wages paid and those

due under the law that Plaintiff and FLSA Plaintiffs would have received but for Defendants’

unlawful payment practices;

           f.   All damages that Plaintiff has sustained as a result of Defendants’ retaliatory

conduct, including general and special damages for past and future lost compensation and benefits

that he would have received but for Defendants’ conduct, including but not limited to back pay

and front pay, whether legal or equitable in nature, as well as for emotional distress and/or mental

anguish in connection with his claims;

           g.   Granting an award of damages to be determined at trial to compensate Plaintiff for

harm to his professional and personal reputations and loss of career fulfillment in connection with

his claims;

           h.   An award of punitive damages, to the extent permitted by law, commensurate with

Defendants’ ability to pay, in connection with Plaintiff’s retaliation claims;

           i.   Liquidated damages and any other statutory penalties recoverable under the FLSA

and the NYLL;

           j.   Awarding Plaintiff and FLSA Plaintiffs their reasonable attorneys’ fees, as well as

their costs and disbursements incurred in connection with this action, including expert witness fees

and any other costs, and an award of a service payment to Plaintiff;

           k.   Designation of Plaintiff and his counsel as collective action representatives under

the FLSA,



                                                 19
        Case 1:20-cv-05080-KPF Document 1 Filed 07/02/20 Page 20 of 20




         l.   Pre-judgment and post-judgment interest, as provided by law; and

         m. Granting Plaintiff and FLSA Plaintiffs other and further relief as this Court finds

necessary and proper.

Dated: New York, New York
       July 2, 2020
                                                  Respectfully submitted,

                                                  BORRELLI & ASSOCIATES, P.L.L.C.
                                                  Attorneys for Plaintiff
                                                  655 Third Avenue, Suite 1821
                                                  New York, New York 10017
                                                  Tel. (212) 679-5000
                                                  Fax. (212) 679-5005


                                           By:    ___________________________________
                                                  CAITLIN DUFFY (CD 8160)
                                                  ALEXANDER T. COLEMAN (AC 1717)
                                                  MICHAEL J. BORRELLI (MB 8533)




                                             20
